Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2021                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162423(28)
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  JOEL CARTER,                                                                                          Megan K. Cavanagh
           Plaintiff-Appellant,                                                                         Elizabeth M. Welch,
                                                                                                                        Justices
                                                                    SC: 162423
  v                                                                 COA: 354650
  DEPARTMENT OF CORRECTIONS/
  DIRECTOR, SONIA WARCHOCK, and
  TIMOTHY FLANAGAN,
             Defendants-Appellees.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant for reconsideration
  of the partial fee assessment is GRANTED. Plaintiff-appellant is not required to pay an
  initial partial fee.

          However, for the appeal to proceed, plaintiff-appellant must, within 21 days of the
  date of this order, submit one copy of this order and the copy of the pleading that was
  previously returned to him as acknowledgement of his responsibility to pay the $375.00
  filing fee. MCL 600.2963. Failure to pay the partial fee and submit the documents will
  result in the appeal being administratively dismissed.

          If plaintiff-appellant timely complies with this order, monthly payments shall be
  made to the Department of Corrections in the amount of 50 percent of the deposits made
  to plaintiff-appellant’s account until the payments equal the balance due of $375.00. That
  amount shall then be remitted to this Court.

          Plaintiff-appellant may not file a new civil action or appeal in this Court until the
  filing fee in this case is paid in full. MCL 600.2963(8).

         The Clerk of the Court shall furnish two copies of this order to plaintiff-appellant.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 27, 2021

                                                                               Clerk